UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 97-30945
                           Summary Calendar




                            MICHAEL A. EBBS

                                                  Plaintiff - Appellant


                                VERSUS


                       THE FOLGER COFFEE COMPANY


                                                   Defendant - Appellee



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            (94-CV-3117)
                           March 20, 1998


Before DUHÉ, DeMOSS & DENNIS, Circuit Judges.

JOHN M. DUHÉ, JR., Circuit Judge:1

      Plaintiff-Appellant Michael Ebbs (“Ebbs”) appeals the district

court’s   grant   of   Defendant-Appellee     Folger   Coffee   Company’s

(“Folger”) Motion for Judgment as a Matter of Law, dismissing his

employment discrimination suit against Folger.          For the reasons

that follow, we affirm.

  1
   Pursuant to 5th Circuit Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Circuit Rule
47.5.4.
                                       BACKGROUND

      Ebbs, an African-American, had been employed with Folger for

eight years when he was terminated on March 24, 1993.                        During his

employment, he received numerous promotions, raises and favorable

evaluations.         When he was discharged, he was working as a shift

coordinator in the bag department.

      On     March    11,      1993    an    incident       occurred,      sparking    an

investigation        by     Folger’s        management      which    led     to   Ebbs’s

termination.         On that day, Ebbs was 23 minutes late to work.                     A

discussion     ensued       with      his   immediate      supervisor,      Kim   Arnett

(“Arnett”),     a     caucasian       female,      about    proper   procedures       for

completing time sheets.                Ebbs’s evasive responses to Arnett’s

inquiries about his time sheets led to an investigation by Monique

Picou   (“Picou”),        an    African-American           department   manager,      and

ultimately by Robert White (“White”), an African-American plant

manager.      Folger maintains that its investigation was unusually

thorough, given the seriousness of Ebbs’s transgressions and the

esteem in which he had been held by management.                            According to

Folger, the meticulous inquiry uncovered a pattern of lateness,

time sheet falsification and lying by Ebbs.                      In accordance with

Folger policy, Ebbs was terminated on March 24, 1993.

      Ebbs was denied unemployment compensation by the Louisiana

Department of Labor, Office of Employment Security, when, on June

8,   1993,    an     administrative          law   judge     found   that     Ebbs    was



                                              2
disqualified for benefits because his discharge was for employment-

related misconduct.      The Louisiana State Board of Review affirmed

that   decision.     Ebbs   then   filed   a   complaint   with   the   Equal

Employment Opportunity Commission (“EEOC”) alleging, for the first

time, that his discharge had been due to racial discrimination.

The EEOC found insufficient evidence of racial discrimination and

denied Ebbs’s claim on July 5, 1994.       Ebbs’s then filed the present

suit in federal court, alleging violations of 42 U.S.C. § 2000e-2

et seq. (“Title VII”).

       At the close of Ebbs’s case, Folger moved for judgment as a

matter of law.     The court took the motion under advisement pending

conclusion    of   all   the   evidence.       After   several    hours   of

deliberation, the jury returned without a verdict and was declared

hopelessly deadlocked.      The magistrate judge, following a hearing,

granted Folger’s motion, finding that Ebbs had shown no genuine

issues of material fact.       Ebbs now appeals.

                                DISCUSSION

       We review de novo the granting of a motion for judgment as a

matter of law, applying the same standard as the district court.

Omnitech International, Inc. v. Clorox Co., 11 F.3d 1316, 1322-23

(5th Cir. 1994).      We are to view the entire trial record in the

light most favorable to the non-movant and draw all inferences in

his favor.     Id. at 1323.        If the evidence at trial points so

strongly and overwhelmingly in the movant’s favor that reasonable


                                      3
jurors could not reach a contrary conclusion, we will conclude that

the motion was properly granted.        Id.

     To establish a prima facie case of racial discrimination, a

plaintiff must show that:

            (1) he was a member of a racial minority; (2)
            he was qualified for the position from which
            he was discharged at the time of discharge;
            (3)   he    was    discharged   despite    his
            qualifications; and (4) he was replaced by a
            person outside the protected class or he shows
            otherwise that his discharge was due to race.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);        see

also Texas Department of Community Affairs v. Burdine, 450 U.S.

248, 253-54 (1981).     If the plaintiff does so, the burden then

shifts     to   the   defendant    to      articulate   a   legitimate,

nondiscriminatory reason for the plaintiff’s termination.          St.

Mary’s Honor Center v. Hicks, 509 U.S. 502, 510-11 (1993); Burdine,

450 U.S. at 252-55.    If the defendant provides such a reason, the

plaintiff then must prove both that the articulated reason is

untrue and that it was given as a pretext for discrimination.      St.

Mary’s, 509 U.S. at 510-11; Burdine, 450 U.S. at 252-55.

     We need not consider whether Ebbs established a prima facie

case of racial discrimination.          Even if he had, he could not

prevail.    Our independent review of the trial record convinces us

that Folger has articulated a legitimate, nondiscriminatory reason

for Ebbs’s termination.     Further, given the scarcity of evidence

that Ebbs’s termination had anything to do with his race, a


                                   4
reasonable juror could not have returned a verdict in favor of

Ebbs.    The evidence overwhelmingly supports Folger’s position.

      The record shows, not that Ebbs was fired as a result of

racial animus, but instead that he was fired after an extensive

investigation exposed his dishonesty.                  Initially, Ebbs was evasive

and failed to cooperate with his supervisors. The intensity of the

ensuing investigation         into    his     work     habits   was     not,    as    Ebbs

implies, evidence of Folger’s hostility toward him; rather, it was

a sign of Folger’s profound misgivings about taking such severe

disciplinary action against, at least formerly, a trusted and

valued employee.

      Ebbs’s primary accusations are leveled against his immediate

supervisor, Kim Arnett.            Yet the evidence shows that Picou and

White,   and    not    Arnett,     were     the    driving      forces    behind      the

investigation and Ebbs’s eventual discharge.                  Picou and White are,

as   observed   above,      both   African-American.             More    importantly,

however,    Ebbs      has   adduced    no     evidence      whatsoever         that   the

investigative      process     supervised         by    Folger’s      management      was

infected by racial bias.

      Ebbs’s attempts to portray Arnett as a virulent racist who

somehow tainted the upper levels of management are specious at

best.    The only concrete evidence Ebbs offers of Arnett’s alleged

racism is the drawing of a “frowny face” with its hair standing on

end beside Ebbs’s name on an evaluation.                    Ebbs argues that the

“frowny face” was intended as a racial caricature of himself and

                                          5
goes to prove that Arnett was motivated by racial animus.                             Folger

and Arnett submit that she regularly drew “frowny faces” beside the

names of shift coordinators who made mistakes on time sheets;

thus, the drawings were intended to represent her own state of mind

and not any characteristics of the employees she was evaluating.

      Ebbs has pointed us to no credible evidence that the “frowny

face” is anything other than what Arnett represented it to be.

Moreover, even if the “frowny face” were evidence of Arnett’s bias

against African-Americans, Ebbs has not shown that such bias played

any   part    in   Folger’s    decision        to    terminate      him.        See     Price

Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989); Mooney v. Aramco

Services Co., 54 F.3d 1207, 1218 (5th Cir. 1995).                      Only speculation

and conjecture would have led a juror, when confronted with Ebbs’s

scanty evidence, to find racial discrimination.

      Finally, Ebbs also fails to show that Folger treated similarly

situated caucasian         employees      differently.             Particularly,        Ebbs

points to the termination and subsequent reinstatement of Danny

Bye, a caucasian employee.             Ebbs omits mentioning, however, that

Bye’s   reinstatement       was       solely    the       result    of     a    collective

bargaining agreement between the union and Folger.                       As a result of

binding      arbitration      mandated     by       the    agreement,          Folger    was

contractually bound to rehire Bye.                  The union apparently did not

elect   to    pursue   such       a    remedy       as    to   Ebbs.        Thus,       Bye’s

reinstatement has no bearing on Ebbs’s case.



                                           6
                           CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

dismissal of Ebbs’s Title VII claim.

     AFFIRMED.




                                7